BARRETT, Circuit Judge
(concurring):
I concur in the result and all of the matters expressed in the opinion with one exception. I do, however, wish to express the following views.
Under the totality of the circumstances reflected by this record, I agree that the detention — and the subsequent “in custody” interrogation — of appellant leading to her confession cannot be justified by reliance upon the so-called “stop and frisk” doctrine of Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968). Even so, I believe that it is proper to make it clear that this Court has on a number of occasions held that Terry, supra, stands for much more than the rule that a police officer who observes suspicious behavior may, without benefit of a search warrant and lacking probable cause, detain the individual and “frisk” him to determine whether he is carrying a weapon. The justification is predicated upon neutralization of the threat of physical harm. It seems obvious that it was not necessary that the Terry opinion consume 39 pages if the above holding was all that the decision stood for. It did, in fact, recognize that police officials cannot perform the function of protecting persons and their property from the commission of crime if they cannot make reasonable detentions and inquiries. To that extent, of course, the individual’s liberty is restrained. The problem in this case is that when the defendant was taken from the lobby of the penitentiary to the conference room she was told that she was under arrest for possession of marijuana and bringing contraband into the penitentiary. Following that notification, defendant was informed of her Miranda rights and questioned. It is because of these particular circumstances that I must agree that Terry does not apply and that the inquiry must instead turn on the question as to whether probable cause existed to support appellant’s arrest. In this regard, I see the inquiry as one directed as to whether there was probable cause to believe that appellant deposited the marijuana in the lavatory rather than whether she was the only person who could have done so, or, alternately, if she aided, abetted or advised in the commission of the offense. 8 C.R.S.1973, § 18-1-603.
I have expressed strong opinion that voluntariness — under the totality of circumstances — is the sole constitutional requisite to the admission of an in-custody confession. I agree that Brown v. State of Illinois, 422 U.S. 590, 95 S.Ct. 2254, 45 L.Ed.2d 416 (1975) is to the contrary in relation to state prosecutions. The Supreme Court there applied the doctrine announced in Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963) in holding that a voluntary confession is nonetheless inadmissible in a state criminal prosecution if it follows an illegal arrest or search. Perhaps the Supreme Court will rule likewise in federal prosecutions contrary to my expressed belief that the presence or absence of the various Miranda factors “need not be conclusive on the issue of voluntariness of the confession”. United States v. Davis, 456 F.2d 1192 (10th Cir. 1972) (Murrah, Circuit Judge, dissenting); 18 U.S.C.A. § 3501(b).
Even though I recognize that Brown, supra, controls, I personally find it impossible to accede to the correctness of a rule which forbids the admissibility of a confession or exculpatory statement made on an unquestionable voluntary basis. I believe that one with guilt weighing heavily on his conscience quite naturally and very often desires to cleanse his conscience by the admission of his wrongdoing with full knowledge that he thereby submits himself to punishment consequences.